Citation Nr: 1748219	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-31 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for iliopsoas bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2010 to February 2011 with additional service in the Oklahoma Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this case in August 2016.


FINDINGS OF FACT

1.  The probative evidence of record does not reflect a current diagnosis of asthma or any other respiratory disability.

2.  The probative evidence of record reflects that the Veteran had a diagnosis of iliopsoas bursitis in close temporal proximity to the claim, and that the iliopsoas bursitis had its onset during her active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

2.  The criteria for entitlement to service connection for iliopsoas bursitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for iliopsoas bursitis.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to service connection for asthma, VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's identified and available service treatment records, service personnel records, and private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in June 2011.  The examiner who conducted the June 2011 VA examination examined the Veteran, considered the Veteran's reported symptomatology and medical history, and provided competent medical statements as to whether she has a current diagnosis of asthma.  However, as noted in the Board's August 2016 remand, additional relevant evidence has been associated with the record since the June 2011 VA examination.  Therefore, the Board directed that the Veteran be provided another VA examination in consideration of the additional evidence.

On remand, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for an examination as directed, and informed the Veteran of the scheduled examination in a January 2017 letter, which was sent to the Veteran's last known address.  The Veteran did not attend the scheduled examination and has not explained why she did not attend.  Although VA has a duty to assist the Veteran in substantiating her claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000); 38 C.F.R. § 3.159(c).  The Board will therefore proceed with appellate consideration based on the evidence of record.  See 38 C.F.R. § 3.655 (When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

There is no indication in the record that any additional evidence, relevant to the claim denied herein, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA in fulfilling the duty to notify and assist, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in August 2016.  The August 2016 Board remand directed the AOJ to contact the appropriate custodian to request the Veteran's complete service treatment records; provide the Veteran a new VA examination as to her claimed asthma; request that the Veteran identify and authorize release of any additional treatment records from private health care providers; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the August 2016 Board remand, the AOJ contacted the Records Management Center (RMC) and asked for all service treatment records, specifically to include treatment received at the Fort Leonard Wood Army Community Hospital.  In February and March 2017, the RMC provided memorandums stating that it had conducted multiple searches of its files but found no such records.  The AOJ informed the Veteran of the RMC's inability to locate any further service treatment records in a March 2017 letter, which was sent to the Veteran's last known address.  In addition, the AOJ scheduled the Veteran for a new VA examination.  However, as noted above, the Veteran did not attend the scheduled examination.  The AOJ also sent the Veteran a letter in August 2016 requesting that she identify and authorize for release any additional treatment records.  The Veteran did not authorize for release any additional records in response to that letter.  Finally, the AOJ readjudicated the claim in a May 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the August 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her asthma.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked, is available, and that might substantiate the claim denied herein was identified by the Veteran or her representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection - Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service Connection for Asthma.

The Veteran seeks entitlement to service connection for asthma.  She testified at the May 2016 Board hearing that she experienced shortness of breath, dizziness, and lightheadedness during training in service, and that subsequent pulmonary function testing revealed asthma.  She recently further testified that she had recently been treated for breathing issues for the first time in five years.  She attributed those breathing issues to a change in altitude.

A review of the available service treatment records reveals no diagnosis of asthma or any other respiratory disability.  On a January 2011 DD Form 2697, Report of Medical Assessment, the Veteran reported prior treatment for reactive airway dysfunction and a history of shortness of breath and chest tightness.  However, on that same form, a physician commented in February 2011 that the Veteran's shortness of breath/chest pain had been treated and that her pulmonary function tests were normal.

The medical records for the period since the Veteran's separation from active service are also absent for a diagnosis of asthma or any other respiratory disability.  The June 2011 VA examiner examined the Veteran, interviewed the Veteran, and provided the Veteran with a pulmonary function test.  On examination, the Veteran's chest and lungs were normal to inspection.  There was no evidence of tenderness on palpation of the chest.  The Veteran's breath sounds were symmetric; she had no rhonchi, rales, or wheezes; and her expiratory phase was within normal limits.  A chest x-ray was also within normal limits.  The examiner concluded that the Veteran has no diagnosis of asthma because there was no pathology to render a diagnosis.  He further noted that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure.

In April 2016, the Veteran was seen for complaints of sore throat and cough.  She reported a history of asthma, which she felt was "flaring."  Her sore throat symptoms included congestion and shortness of breath.  On physical examination, her breathing was of normal effort.  She had no respiratory distress.  She had wheezing, but no rhonchi.  Under the "Assessment" section, the treatment note states "No diagnosis found."  Under the "Plan" section, the treatment notes states "Asthma exacerbation" with comments and orders as to the Veteran's planned course of treatment.  The Board concludes that the April 2016 treatment record does not show a current diagnosis of asthma or any other respiratory disability.  Although the note references the Veteran's reported history of asthma and includes a section for "asthma exacerbation" in the "Plan" section, it does not show that diagnostic respiratory testing was performed, does not include asthma or any other respiratory disability in the "Assessment" section, and does not include a formal diagnosis of asthma or any other respiratory disability.

The Board has considered the Veteran's assertions that she has asthma that began during her active service.  She is competent to report symptoms such as shortness of breath and dizziness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not considered competent to diagnose a disability such as asthma, as she has not been shown to possess the medical knowledge and expertise necessary to render such a diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, her assertions are not probative evidence that she has a diagnosis of asthma or another respiratory disability.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Although the Board recognizes the Veteran's sincere belief in her claim, the probative evidence of record does not show that she had asthma or any other diagnosable respiratory disability at any point during or in proximity to the appeal period.

In the absence of competent proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of asthma or any other diagnosable respiratory disability during or in proximity to the appeal period.  Without evidence of current asthma or another diagnosable respiratory disability, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Iliopsoas Bursitis

The Veteran's claim for entitlement to service connection for iliopsoas bursitis was received in March 2011.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in March 2011.  Less than two months prior to VA's receipt of the Veteran's claim, K. Natalino, P.T., in a memorandum dated January 24, 2011, stated that the Veteran had been followed for primary complaints of right rib pain and right hip pain, and had a diagnosis of iliopsoas bursitis.  She further explained in the memo that there was no radiographic evidence of stress injury and that the Veteran was projected to make a full recovery from her injury, but that it would take at least a few months before the Veteran would be ready to return to duty without limitation and without pain.  This would be an unreasonable timeframe for a service member in training.  Ms. Natalino therefore recommended that the Veteran be separated from active service.

The Board finds the January 2011 memorandum to be probative evidence that the Veteran had a diagnosis of iliopsoas bursitis during her active service.  In addition, although the record, to include the June 2011 VA examination report, shows no diagnosis of iliopsoas bursitis during the appeal period, the Board finds the memorandum also to be probative evidence of a current diagnosis of iliopsoas bursitis, given its close temporal proximity to the claim.  See McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

In view of the foregoing, the Board concludes that the probative evidence of record reflects that the Veteran had a diagnosis of iliopsoas bursitis in close temporal proximity to the claim, and that the iliopsoas bursitis had its onset during her active service.  As such, the preponderance of the evidence supports the claim, and entitlement to service connection for iliopsoas bursitis must be granted.  38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.303(a); Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for iliopsoas bursitis is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


